UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4828


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ALAN L. BERRY, a/k/a Alan Lenneau Berry,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-00068-RBH-1)


Submitted:   May 26, 2011                      Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. William E. Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alan L. Berry was convicted by a jury of theft of

Government      property          and    numerous       counts       of   mail      fraud.           The

evidence at trial showed that Berry devised a scheme to falsely

claim    to   be     unable       to     work    in     order     to      collect        disability

benefits.        On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the district court erred in denying Berry’s Fed. R. Crim. P. 29

motion    for    judgment         of     acquittal.         Although          informed         of    his

right to do so, Berry has not filed a pro se supplemental brief.

Finding no error, we affirm.

              Rule 29 of the Federal Rules of Criminal Procedure

provides      that      a    district       court       must      enter        a    judgment          of

acquittal       where       the       evidence     is    insufficient              to    sustain       a

conviction.          Fed. R. Crim. P. 29(a).                         We review a district

court’s denial of a Rule 29 motion for judgment of acquittal de

novo.     United States v. Perkins, 470 F.3d 150, 160 (4th Cir.

2006).        “In    conducting          such    review,        we     must    uphold          a    jury

verdict if there is substantial evidence, viewed in the light

most     favorable          to    the     Government,        to       support           it.”        Id.

Substantial evidence is “evidence that a reasonable finder of

fact    could       accept       as     adequate      and   sufficient             to    support       a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

                                                 2
United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).     Berry “must carry an imposing burden to successfully

challenge the sufficiency of the evidence.” United States v.

Martin, 523 F.3d 281, 288 (4th Cir. 2008).

             Berry     contends      that         the    district      court     erred     in

denying    his     motion    for   judgment         of      acquittal.     In     district

court,     Berry      asserted     that,          because       the    actual     Hartford

Insurance Company policy was not entered into evidence, judgment

of acquittal should have been granted on the charges involving

Hartford     Insurance.        However,           several     documents    quoting        the

relevant policy definitions were submitted into evidence, and a

witness    testified        that   the      language         in   the    documents       was

directly     from     the   policy.       After         a   thorough     review    of     the

record,    we     conclude    that    there         was      sufficient    evidence        to

support the jury’s verdict.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Berry, in writing, of the right to

petition    the     Supreme   Court      of       the    United   States    for    further

review.    If Berry requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may   move       in    this      court        for       leave     to     withdraw        from

representation.        Counsel’s motion must state that a copy thereof

                                              3
was served on Berry.         We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                       4